Case 1:17-cv-24567-RNS Document 87 Entered on FLSD Docket 06/09/2019 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 1: 17-CV -24567-RNS




  Craig Salvani,

                  Plaintiff
  vs.

  Corizon Health, Inc., Josue Jorge
  Caraballo, M.D., individually,
  J. Townsend, L.P.N., individually,
  Stephanie G. Loznicka, RN,
  Individually, Wexford Health
  Sources, Inc., Marta Castillo, M.D.,
  Individually, Esther Mathurin,
  A.R.N.P., individually

                  Defendants.
  ________________________________ /


                                 Mediation Report

           NOTICE IS HEREBY given that the parties in the above-styled case met on
  Wednesday, June 5, 2019 to make a good faith effort to mediate and amicably
  resolve issues in this lawsuit. The results of the Mediation were as follows:

        1. Plaintiff Craig Salvani and Defendant J. Townsend, L.P.N. successfully
           entered into a complete settlement of all issues between those parties: and

        2. Plaintiff Craig Salvani and the remaining Defendants were unable to reach
           an amicable settlement and an impasse was declared. (A Stipulation for
           Dismissal of Defendant, Esther Mathurin was filed June 3, 2019 – two days
           before the Mediation).
Case 1:17-cv-24567-RNS Document 87 Entered on FLSD Docket 06/09/2019 Page 2 of 2




                                                    By: s/H.T. Smith
                                                        H.T. Smith, Esq.
                                                        Mediator
                                                        2655 S. LeJeune Road
                                                        Suite 304
                                                        Coral Gables, FL 33134
                                                        305-324-1845
                                                         ht@htsmithpa.com
                                                         Fla. Bar # 0158499


                           CERTIFICATE OF SERVICE

  I hereby certify that on this 9th day of June, 2019, I electronically filed the
  foregoing document with the Clerk of the Court using CM/ECF. I also certify that
  the foregoing document is being served this day on all counsel of record by email
  and by Electronic Filling generated by CM/ECF.

  cookjv@gmail.com
  gat@thetoomeylawfirm.com
  hms@thetoomeylawfirm.com
  alr@thetoomeylawfirm.com
  sosher@wickersmith.com
  ftlcrtpleadings@wickersmith.com
  tmartin@wickersmith.com
  rparadella@wickersmith.com
  llake@chimpoulishunter.com
  adombrowsky@chimpoulishunter.com
  amckenzie@mckenzielawfirm.com
                                                           s/H.T. Smith
                                                            H.T. Smith, Esq.
